     Case 2:19-cv-01381-JAM-DB Document 23 Filed 08/28/20 Page 1 of 2


 1   George M. Kraw (California Bar No. 71551)
     Katherine McDonough (California Bar No. 241426)
 2   Kraw Law Group, APC
     605 Ellis Street, Suite 200
 3   Mountain View, California 94043
 4   Telephone: 650-314-7800
     Facsimile: 650-314-7899
 5   gkraw@kraw.com
     kmcdonough@kraw.com
 6

 7   Attorneys for:
     Board of Trustees of the U.A. Local No. 343 Pension Plan, U.A. Local Nos. 343 and 355
 8   Defined Contribution Plan, and Plumbers and Steamfitters Managed Health Care Plan;
 9   U.A. Local No. 343 Pension Plan
     U.A. Local Nos. 343 and 355 Defined Contribution Plan, and
10   Plumbers and Steamfitters Managed Health Care Plan; U.A. Local 343
11
                         IN THE UNITED STATES DISTRICT COURT
12                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 SACRAMENTO DIVISION
13

14
     U.A. LOCAL NO. 343 PENSION PLAN, U.A.            Case No.: 2:19-cv-01381-JAM-DB
15   LOCAL NOS. 343 AND 355 DEFINED
     CONTRIBUTION PLAN, PLUMBERS AND                  ORDER RE STIPULATION TO
16   STEAMFITTERS MANAGED HEALTH
     CARE PLAN,                                       EXTEND DISCOVERY AND
17                                                    RELATED DEADLINES BY ONE
                     and                              (1) MONTH
18
     BOARD OF TRUSTEES, U.A. LOCAL NO.
19   343 PENSION PLAN, BOARD OF
     TRUSTEES, U.A. LOCAL NOS. 343 AND
20   355 DEFINED CONTRIBUTION PLAN,
     BOARD OF TRUSTEES, PLUMBERS AND
21   STEAMFITTERS MANAGED HEALTH
     CARE PLAN,
22
     U.A. LOCAL 343,
23
                    Plaintiffs,
24
            v.
25
     G.A.R. PLUMBING, INC.,
26
                   Defendant.
27

28

     [PROPOSED] ORDER RE STIP. TO EXTEND DISCOVERY & RELATED DEADLINES– 1
                           CASE NO.: 2:19-CV-01381-JAM-DB
     Case 2:19-cv-01381-JAM-DB Document 23 Filed 08/28/20 Page 2 of 2


 1         Upon the agreement of the parties and good cause appearing, the attached

 2   STIPULATION [22] TO EXTEND DISCOVERY AND RELATED DEADLINES BY ONE
 3   (1) MONTH is hereby adopted as the ORDER of this Court.
 4         IT IS SO ORDERED.
 5

 6

 7   Dated: August 28, 2020                      /s/ John A. Mendez__________________
                                                 Hon. John A. Mendez
 8                                               UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER RE STIP. TO EXTEND DISCOVERY & RELATED DEADLINES– 2
                           CASE NO.: 2:19-CV-01381-JAM-DB
